


 HR 6431 ENR: Promoting Travel, Commerce, and National Security Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen
H. R. 6431

AN ACT
To ensure United States jurisdiction over offenses committed by United States personnel stationed in Canada in furtherance of border security initiatives.

 
1.Short titleThis Act may be cited as the Promoting Travel, Commerce, and National Security Act of 2016. 2.Jurisdiction over offenses committed by certain United States personnel stationed in Canada (a)AmendmentChapter 212A of title 18, United States Code, is amended— 
(1)in the chapter heading, by striking trafficking in persons; and (2)by adding after section 3272 the following: 
 
3273.Offenses committed by certain United States personnel stationed in Canada in furtherance of border security initiatives 
(a)In generalWhoever, while employed by the Department of Homeland Security or the Department of Justice and stationed or deployed in Canada pursuant to a treaty, executive agreement, or bilateral memorandum in furtherance of a border security initiative, engages in conduct (or conspires or attempts to engage in conduct) in Canada that would constitute an offense for which a person may be prosecuted in a court of the United States had the conduct been engaged in within the United States or within the special maritime and territorial jurisdiction of the United States shall be fined or imprisoned, or both, as provided for that offense. (b)DefinitionIn this section, the term employed by the Department of Homeland Security or the Department of Justice means— 
(1)being employed as a civilian employee, a contractor (including a subcontractor at any tier), or an employee of a contractor (or a subcontractor at any tier) of the Department of Homeland Security or the Department of Justice; (2)being present or residing in Canada in connection with such employment; and 
(3)not being a national of or ordinarily resident in Canada.. (b)Technical and conforming amendmentsPart II of title 18, United States Code, is amended— 
(1)in the table of chapters, by striking the item relating to chapter 212A and inserting the following:   212A. Extraterritorial jurisdiction over certain offenses3271; and (2)in the table of sections for chapter 212A, by inserting after the item relating to section 3272 the following: 
 
 
3273. Offenses committed by certain United States personnel stationed in Canada in furtherance of border security initiatives.. 
(c)Rule of constructionNothing in this section or the amendments made by this section shall be construed to infringe upon or otherwise affect the exercise of prosecutorial discretion by the Department of Justice in implementing this section and the amendments made by this section.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 